AO 450 (GAS Rev 10/03)Judgment in a Civil Case FILER

United States District Court - .

Southern District of Georgia |

wy

Wi

)
- &

1 ta” é
CLERK CO" piaegs~
MARVIN B. SMITH, II] AND SHARON e r OF GA.
H. SMITH, -

Appellants, JUDGMENT IN A CIVIL CASE

V. CASE NUMBER: CV219-73
HSBC BANK, N.A. ET AL.,

Appellees.

Cc Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
has rendered its verdict.

7] Decision by Court. This action came before the Court. The issues have been considered and a decision has been

rendered,
IT IS ORDERED AND ADJUDGED
that in accordance with the Order of the Court entered this 30th day of March 2020, affirming the

Bankruptcy Court's decision, judgment is hereby entered. This case stands closed.

 

Approved by:
H A GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT

 
  
 

 

 

SOUTHERN DISTRICT OF GEORGIA
Wi cde (y 4|.wWwzvd Scott L. Poff
Date — | Clerk

Candy, Nabe

(By) Depuff Clerk

 

GAS Rew 10/1/03
